        Case:5:15-cv-02253-BLF
        Case  16-16566, 06/14/2019, ID: 11332147,
                                 Document         DktEntry:
                                            161 Filed       109, Page
                                                      06/14/19   Page 1
                                                                      1 of
                                                                        of 1
                                                                           1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                     June 13, 2019


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Kimberly Cox
          v. Old Republic National Title Insurance Company, et al.
          No. 18-1536
          (Your No. 16-16566)


Dear Clerk:

      The petition for a writ of certiorari in the above entitled case was filed on June
7, 2019 and placed on the docket June 13, 2019 as No. 18-1536.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Melissa Blalock
                                        Case Analyst
